DETAILED ACTION
	This Office action is in response to the amendment filed on April 29, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-13 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to disclose or suggest “determining a rate of change of the voltage feedback signal during the predetermined time period by processing the voltage feedback signal via a differential element, the differential element comprising a washout filter and a low-pass filter; predicting a future voltage value on the DC link by summing the voltage feedback signal and the rate of change of the voltage feedback signal; and, controlling the electrical power system based on the future voltage value” in combination with all other claim limitations. Claims 3-7 and 9-12 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “receiving an active power feedback from a line-side converter of the power converter; determining a difference between the active power feedback from the rotor-side converter and the active power feedback from the line-side converter, the difference representing the power going into the DC link; receiving a DC capacitance from the DC link; predicting a future voltage value on the DC link as a function of the difference between the active power feedback from the rotor-side converter and the active power feedback from the line-side converter, the voltage feedback signal, and the DC capacitance; and, controlling the electrical power system based on the future voltage value” in combination with all other claim limitations. 

Regarding to claim 16, the prior art of record fails to disclose or suggest “determining a rate of change of the voltage feedback signal during the predetermined time period by processing the voltage feedback signal via a differential element, the differential element comprising a washout filter and a low-pass filter; and, predicting a future voltage value on the DC link by summing the voltage feedback signal and the rate of change of the voltage feedback signal; and, controlling the electrical power system based on the future voltage value” in combination with all other claim limitations. Claims 17-19 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
                                                                                                                                                                                                        /RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838